Citation Nr: 0905036	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-33 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for a chronic headache 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which, inter alia, denied 
service connection for headaches and determined that new and 
material evidence had not been received to reopen a 
previously denied claim of service connection for residuals 
of a low back injury.  

A video hearing was held in January 2007 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

In a March 2007 decision, the Board determined that new and 
material evidence had not been received to reopen the claim 
of service connection for residuals of a low back injury.  
The Board remanded the remaining issue on appeal - 
entitlement to service connection for a chronic headache 
disorder - to the RO for additional evidentiary development.  
A review of the record shows that the RO has complied with 
all remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The most probative evidence indicates that the veteran does 
not currently have a chronic headache disorder.


CONCLUSION OF LAW

A chronic headache disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by a letter sent to the veteran in October 2003.  
This letter addressed all three notice elements delineated in 
38 C.F.R. § 3.159 and was sent prior to the initial 
unfavorable decision by the RO.  The fact that the notice did 
not address either the relevant rating criteria or effective 
date provisions was harmless error because service connection 
is being denied, and therefore no rating or effective date is 
being assigned.  Regardless, in April 2007, the RO sent the 
veteran a letter for the express purpose of notifying him of 
the additional elements imposed by the Court in Dingess.  The 
RO then reconsidered the veteran's claim in a September 2008 
Supplemental Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano v. 
Nicholson, 21 Vet. App. 165 (2007) (holding that a notice 
error may be cured by providing compliant notice, followed by 
a readjudication); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.  Neither the veteran nor his representative has 
argued otherwise

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the veteran's service medical records are on 
file, as are post-service clinical records identified or 
submitted by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claim and none is evident from a 
review of the record.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2008).  The veteran has also 
been afforded a VA medical examination in connection with his 
claim.  The Board finds that the report of this examination 
provides the necessary medical opinion.  38 C.F.R. 
§ 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the veteran nor his 
representative has argued otherwise.  


Background

The veteran's service medical records are negative for 
complaints or findings of a chronic headache disorder.  At 
his October 1969 military separation medical examination, the 
veteran completed a Report of Medical History in which he 
endorsed numerous complaints, including frequent or severe 
headaches.  No pertinent abnormalities, however, were 
identified on clinical evaluation.  The veteran's head and 
neurologic system were normal.  

In July 1995, the veteran submitted an application for VA 
compensation benefits, seeking service connection for neck 
and back disabilities.  His application is silent for any 
mention of a chronic headache disorder.  

In connection with his claim, the veteran submitted private 
clinical records, dated from September 1985 to April 1995.  
In pertinent part, these records include a December 1994 
letter from Jonson Huang, M.D., of the Cotton-O'Neill Clinic.  
In the letter, Dr. Huang noted that he had evaluated the 
veteran in connection with his complaints of severe, 
radiating neck pain.  It was also noted that the veteran had 
"[o]ccasional headache mainly occipital associated with neck 
pain."  

The remaining clinical records, however, are entirely silent 
for any mention of headaches or a chronic headache disorder.  
In fact, these records show that the veteran specifically 
denied having headaches during examinations conducted in 
September 1985 and March 1995.

In an April 1996 rating decision, the RO denied service 
connection for neck and back disabilities.  

In March 2002, the veteran requested reopening of his claims 
of service connection for neck and back disabilities.  Again, 
his claim is silent for any mention of headaches or a chronic 
headache disorder.  

In support of his claim, the RO obtained VA clinical records 
dated from April to May 2003.  These records are negative for 
complaints or findings of headaches or a chronic headache 
disorder.  

In support of his claim, the veteran submitted private 
medical records, dated from February 1977 to February 2002.  
In pertinent part, these records show that in February 1977, 
the veteran sought treatment for swelling and irritation in 
his left eye; he reported that he had had left sided 
headaches for the past week, which he described as "unusual 
for him."  The assessment was dermatitis.  In January 1982, 
the veteran complained of symptoms such as vomiting, chills, 
and headaches.  The assessment was urinary tract infection.  
In April and May 1983, he complained of headaches after 
striking his head.  Neurologic examination was normal and the 
veteran indicated that his headaches resolved.  The 
impression was soft tissue injuries.  In June 1984, the 
veteran was treated for an episode of severe pharyngitis with 
associated upper respiratory infection.  At that time, his 
complaints included headaches.  The remaining medical 
records, however, are negative for complaints or findings of 
headaches.  None of the records submitted by the veteran 
contain a diagnosis of a chronic headache disorder.  

In August 2003, the veteran submitted a claim of service 
connection for several additional disabilities, including 
headaches, which he initially contended were due to his 
exposure to Agent Orange in Vietnam.  

In connection with his claims, the veteran underwent a series 
of VA medical and psychiatric examinations between September 
and November 2005.  These examination reports are negative 
for complaints or findings of headaches or a chronic headache 
disorder.  

Additionally, the RO obtained VA clinical records dated from 
April 2003 to  March 2006 showing that the veteran was 
treated for numerous complaints.  These records, however, are 
entirely negative for complaints for findings of a headache 
disorder.  

At the veteran's January 2007 Board hearing, the veteran 
indicated that it was his belief that he had a chronic 
headache disorder which was related to his recently service-
connected cervical spine disability.  In support of his 
contentions, the veteran submitted a copy of the December 
1994 letter from Jonson Huang, M.D., of the Cotton-O'Neill 
Clinic in which he noted that the veteran had "[o]ccasional 
headache mainly occipital associated with neck pain."  The 
veteran argued that service connection for headaches on a 
secondary basis was warranted.  

Following the hearing, the RO obtained additional VA clinical 
records, dated from January 2007 to May 2008.  In pertinent 
part, these records show that in May 2007, the veteran was 
seen at the mental health clinic in connection with his post-
traumatic stress disorder (PTSD).  At that time, his 
complaints included having a lot of bad headaches.  The 
diagnosis was PTSD.  The remaining records are entirely 
negative for complaints or findings of headaches or a chronic 
headache disorder.  

In June 2008, the veteran underwent VA medical examination at 
which he claimed that he had had a chronic headache disorder 
since 1968, when he fell from a roof injuring his cervical 
spine.  The veteran further claimed that his headaches were 
always present in a mild degree, but increased to severe when 
his neck pain increased.  The examiner reviewed the veteran's 
claims folder and VA clinical records.  She noted that these 
records contained notations of occasional headaches, but no 
diagnosis of a chronic headache disorder.  She further noted 
that the veteran's service medical records were negative for 
notations of a chronic headache disorder and that neurologic 
examination in July 1968 following the veteran's treatment 
for a fall had been normal.  After examining the veteran, the 
examiner concluded that the veteran did not currently have a 
chronic headache disorder.  She acknowledged that the record 
on appeal included notations of occasional headaches 
associated with neck pain, but explained that occasional 
headaches did not constitute a chronic headache disorder.  
She concluded that the veteran did not currently have a 
chronic headache disorder, including one causally related to 
or aggravated by his service-connected cervical spine 
disability.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system, may be also be established on 
a presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran seeks service connection for a chronic headache 
disability.  He contends that he currently has a chronic 
headache disability which was incurred during service either 
as a result of a fall or due to exposure to Agent Orange.  
Alternatively, he contends that he has a chronic headache 
disorder which is either secondary to or aggravated by his 
service-connected cervical spine disability.  

Generally, to prevail on a claim of direct service 
connection, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disease 
or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303; see also Hickson v. West, 12 Vet. App. 247 (1999).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Under either theory of entitlement, therefore, in order to be 
considered for service connection, a claimant must first have 
a current disability.  Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).

In this case, after carefully considering the evidence of 
record, the Board finds that the most probative evidence 
shows that the veteran does not currently have a chronic 
headache disorder.  

As discussed above, the record on appeal contains medical 
records spanning more than four decades.  While these records 
document complaints of occasional headaches, none of this 
evidence contains a diagnosis of a chronic headache disorder.  
Moreover, the Board notes that in June 2008, the veteran 
underwent VA medical examination for the express purpose of 
determining whether he had a chronic headache disorder.  
After examining the veteran and reviewing his claims folder, 
the examiner concluded that the veteran did not currently 
have a chronic headache disorder.  

The Board assigns this medical opinion great probative 
weight.  The opinion was rendered by a qualified medical 
professional.  Guerrieri v. Brown, 4 Vet. App. 467 at 470-71 
(1993) (noting that the probative value of a medical opinion 
is based, in part, on the physician's qualifications, 
knowledge, and skill in analyzing the data).  Moreover, the 
Board notes that the VA examiner examined the veteran, 
reviewed his claims folder, and provided a rationale for her 
opinion, further enhancing its probative value.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

The Board has considered the veteran's assertions to the 
effect that he currently has a chronic headache disorder as 
he experiences constant mild headaches which occasionally 
become severe.  However, symptoms alone, without a finding of 
an underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Moreover, while the veteran is competent to describe his 
symptoms, as the record does not establish that he possesses 
a recognized degree of medical knowledge, he lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as 
a diagnosis of a chronic headache disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the Board notes that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In other words, the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a current 
disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, 
because the most probative evidence shows that the veteran 
does not currently have a chronic headache disorder, service 
connection for that disability is not warranted.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chronic headache 
disorder is denied.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


